230 F. Supp. 2d 1313 (2002)
Earle SMITH, et al. Plaintiffs,
v.
COBB COUNTY BOARD OF ELECTIONS AND REGISTRATIONS, et al. Defendants.
Andy Perry, et al. Plaintiffs,
v.
Cobb County Board of Elections and Registrations, et al. Defendants,
v.
Mark A. Bell and David L. Wilkerson Defendants Intervenors.
No. CIV.A. 102CV1093JEC.
No. CIV.A. 102CV1206JEC.
United States District Court, N.D. Georgia, Atlanta Division.
May 31, 2002.
D. Glen Brock, Ernest Linwood Gunn, IV, Carlton LaTain Kell, Brock Clay Calhoun Wilson & Rogers, Joseph Blackshear Atkins, Dorothy Hemmer Bishop, Deborah L. Dance, Office of Cobb County Attorney, Law Department, Marietta, for Plaintiff.
Gregg Earl Litchfield, Herbert Scott Gregory, Jr., Haynie Litchfield & Crane, Marietta, for Defendant.
Allan Leroy Parks, Jr., David F. Walbert, Parks Chesin Walbert & Miller, Atlanta, for Defendant Intervenors.

ORDER
CARNES, District Judge.
In the above-captioned actions, the plaintiffs allege a violation of the Equal Protection Clause of the Fourteenth Amendment of the United States Constitution, arising out of the failure of the Georgia General Assembly (hereinafter "the Legislature") to pass legislation reapportioning the electoral districts for the Cobb County Board of Education (hereinafter, "the Board") and the electoral districts for the Cobb County Commission (hereinafter, "the Commission"), respectively. The plaintiffs, Cobb County voters and members of the Board and the Commission, have filed these two related actions against the Cobb County Board of Elections and Registration to enjoin all future elections of the Board and Commission under the current electoral districts.
The current districts for the Board and the Commission reflect the distribution of the county population as of the 1990 Census, *1314 but, according to the plaintiffs, the 2000 Census revealed significant changes in the distribution of the county population. The plaintiffs argue that the legislature's failure to draw new districts following completion of the 2000 Census has thus created substantial population deviations among the existing districts for both the Board and the Commission. These deviations, according to the plaintiffs, severely dilute the voting strength of individual voters in some districts and disproportionately increase the strength of votes in other districts, thereby resulting in a violation of the well-established one-person, one-vote principle established by the Equal Protection Clause of the Fourteenth Amendment.
The plaintiffs request that this Court declare the existing districts to be unconstitutional and enjoin defendants from certifying or approving any election held in the districts as presently configured. The plaintiffs further request that this Court establish a remedial plan to be used for the upcoming election. Plaintiffs have also presented the Court with a copy of the redistricting plan approved by the Board and the Commission, respectively. These plans were approved by the Cobb County delegation to the State House and, accordingly, were approved by the Georgia House of Representatives. These plans also received the requisite number of signatures by the Cobb County delegation to the State Senate to allow them to be approved by the State Senate. Because the Senate committee to which the plans were initially sent refused to allow the plans out of committee to be voted on by the Senate, however, the State Senate was never in a position to review or approve these plans. Accordingly, the 2002 Session of the Georgia General Assembly expired with the above plans still languishing in a committee of the State Senate. Plaintiffs argue that this Court should give deference to the plans that were approved by the Board and Commission and approved by the local delegation.
David L. Wilkerson and Mark A. Bell have moved to intervene as defendants in both the Board and Commission litigation.[1] The Commission did not object to intervention and the Court agrees that intervention is appropriate in the Commission case. The Board, however, has objected to intervention by these parties. The Court has not yet ruled on the motions to intervene, as both the Board and the putative intervenors present colorable arguments in support of their position. Nevertheless, the Court allowed these putative intervenors to participate fully in the hearing and oral argument held on May 24, 2002, just as if they had been granted intervenor status. Further, the Court allowed these individuals to present proposed redistricting plans for both the Board and the Commission, which proposed plans[2] the Court has considered fully in arriving at the remedial redistricting plan established through this Order.
The putative intervenors[3] and intervenors argue that the respective redistricting plans proposed by the Board and the Commission are not entitled to any deference from this Court, and have insisted that, to avoid running afoul of the preclearance requirements of Section 5 of the *1315 Voting Rights Act, this Court must devise its own remedial plan. For the purposes of this Order and for purposes of drafting a remedial plan, this Court has accepted as meritorious the intervenors' argument. Accordingly, while there may be strong similarities to different components of the four proposed plans, the ultimate remedial plan set out herein by the Court is the Court's own plan, arrived at after several days of painstaking work by the undersigned herself, with the assistance of the Court's expert, Ms. Linda Meggers, Director of Legislative Reapportionment Services for the Georgia General Assembly.[4]
The Court has concluded that the existing districting plans for the Board and the Commission are unconstitutional under the one-person, one-vote principle. Therefore, it enjoins the defendant Board of Elections from conducting elections in accordance with these existing districts. Further, as it is undisputed that the Georgia Legislature will not be reconvening prior to the upcoming election, the parties and intervenors agree that an impasse has occurred that warrants the imposition of a remedial plan to be used only for the upcoming election. Thereafter, this Court will ask the legislature to complete the work it should have done in the last session and to reapportion the electoral districts for the Cobb Board and County Commission. If it fails to do so, this Court will be required to hold a full trial and thereafter to impose a permanent remedial districting plan.
Attached hereto as Exhibits 1-A, B, and C are the Court redistricting map for the Cobb Board of Education, entitled FEDCTCOBBSB, statistical data relevant to the plan, and a technical description of the districting changes. Attached hereto as Exhibits 2-A, B, and C are the Court's plan for the Cobb County Commission, entitled FEDCTCOBBCC, along with its statistical data and description. In fashioning these plans, the Court has been mindful of the requirements of the Voting Rights Act, traditional redistricting principles applicable to the drafting of a remedial plan, and the need to arrive at the lowest deviation from the ideal population for each district. The Court has attempted to balance all of these considerations. To the extent that there are small deviations in each plan from the ideal population figure, these deviations have been necessary to comply with other principles applicable to the drafting of a remedial plan. The Court concludes that any deviations are de minimis and justified by the need to comply with the other dictates applicable to this endeavor.
Because of the extreme time exigencies in this case,[5] the Court has issued this summary order establishing the interim plans so that the Board of Elections may begin the time-consuming work that will be required to prepare itself for the upcoming *1316 qualifying period in mid-June. The Court will endeavor to issue a more detailed Order explaining the rationale behind these plans by June 17, 2002.

CONCLUSION
The Court hereby declares unconstitutional the existing electoral districts for the Cobb County Board of Education and the Cobb County Board of Commissioners and enjoins their use in the upcoming election. The Court establishes, as its own remedial, interim plans, the attached district maps for each body.
*1317 
*1318
    Plan Name: FEDCTCOBBCC  Plan Type:  Local       User: Linda      Administrator:   Cobb
                                     %                %      BLACK   TOTAL   %TOTAL | HISP.OR
DISTRICT  POPULATION  DEVIATION  DEVIATION  BLACK   BLACK    COMBO   BLACK   BLACK  | LATINO  %HISP.
------------------------------------------------------------------------------------|---------------
001         152,843       905      0.60%    19,474   12.74%    730   20,204  13.22% |  9,411   6.16%
     VAP    109,455                         13,251   12.11%    327   13,578  12.41% |  6,493   5.93%
                                                                                    |
002         150,548    -1,390     -0.91%    30,519   20.27%   1,158  31,677  21.04% | 13,738   9.13%
     VAP    121,109                         22,744   18.78%     659  23,403  19.32% |  9,986   8.25%
                                                                                    |
003         151,878       -60     -0.04%    11,919    7.85%     673  12,592   8.29% |  6,811   4.48%
     VAP    108,769                          7,957    7.32%     302   8,259   7.59% |  4,649   4.27%
                                                                                    |
004         152,482      544       0.36%    52,321   34.31%   1,435  53,756  35.25% | 17,004  11.15%
     VAP    110,012                         33,832   30.75%     645  34,477  31.34% | 11,239  10.22%
----------------------------------------------------------------------------------------------------
Total Population:       607,751
Ideal Value:       151,938
Summary
Population Range:         150,548   to 152,843
Absolute Range:            -1,390   to     905
Absolute Overall Range:      2,295
Relative Range:       -0.91%   to 0.60%
Relative Overall Range:      1.51%
*1319
Plan Name: FEDCTCOBBCC  Plan Type:  Local       User: Linda      Administrator:   Cobb
Redistricting Plan Components Report
District 001
Cobb County
     Tract:  301.01
     Tract:  301.02
     BG:  1
      1004  1005  1006  1007  1008  1009  1010  1011  1012  1013  1014  1015
      1016  1017  1018  1019  1020  1021  1022  1023  1024  1025  1026  1027
      1028  1029  1030  1031  1032  1033  1034  1035  1036  1037  1038  1039
      1040  1041  1042  1043  1044  1045  1046  1047  1048  1049  1050  1051
      1052  1053  1058  1059  1060  1061  1062  1063  1064  1065  1066  1067
      1068  1069  1070  1071  1072  1073  1074  1999
    BG: 2
     Tract:  301.03
     Tract:  302.05
    BG: 1
      1000  1001  1003  1006  1007  1008  1009  1010  1011  1012  1013  1014
      1015  1016  1017  1018  1019  1020  1021  1022  1023  1026  1027  1028
      1029  1030  1031  1032  1033  1034  1035  1036  1037  1038  1039  1040
      1041  1042  1043  1044  1045  1046  1047  1048  1049  1050  1051  1052
      1053  1054  1055  1056  1057  1058  1059  1060  1061  1062  1063  1064
      1065  1066  1067  1068  1069  1070  1071  1072  1073  1074  1075  1076
      1077  1078  1079  1080  1081  1082  1083  1084  1085  1086  1087  1088
      1089  1090  1091  1092  1093  1998  1999
    Tract:  302.08
    Tract:  302.09
    Tract:  302.10
    Tract:  302.11
    BG: 1
      1002  1003  1004  1005  1006  1007  1008  1009  1010  1013  1014  1015
      1016  1017  1018  1019  1020  1021  1022  1023  1024  1025  1026  1027
      1028  1029  1030  1031  1032  1033  1034  1035  1036  1037  1038  1039
      1040  1041  1042  1043  1044  1045  1046  1047  1048  1049  1050  1051
      1052  1053  1054  1055  1056  1057  1058  1059  1060  1061  1062  1063
      1064  1065  1066  1067  1068  1069  1070  1071  1072  1073  1074  1075
      1076  1077  1078  1079  1080  1081  1082  1083  1084  1085  1086  1087
      1088  1089  1090  1091  1092  1093  1094  1095  1096  1097  1098  1099
      1100
    BG: 2
    BG: 3
    Tract:  302.13
    Tract:  302.14
    Tract:  302.15
    Tract:  302.16
    Tract:  302.17
    Tract:  305.01
    BG: 4
      4060  4061  4063  4065  4068  4069  4070  4071  4072  4073  4074  4075
    Tract:  306
    BG: 1
      1001  1002  1004  1006  1009  1010  1012  1013  1014  1015  1016  1017
      1018  1019  1020  1021  1022  1023  1024  1025  1026  1027  1028  1029
      1030  1031  1032  1033  1034  1035  1036  1037  1038  1039  1040  1041
*1320
      1042  1043  1044  1045  1046  1047  1048  1049  1050  1051  1052  1053
      1054  1055  1056  1057  1058  1059  1060  1061  1062  1063
    BG:  2
    BG:  3
    BG:  4
    BG:  5
      5006  5007  5008  5009  5010  5011  5012  5013  5014  5025  5026  5027
      5028  5029  5030  5031  5032  5033  5034  5035  5036  5037  5038  5039
      5040  5041  5042  5043  5044  5045  5046  5047  5048  5049  5050  5051
      5052  5054  5055
    Tract:  307
    BG:  1
      1004  1006  1007  1008  1009  1010  1011  1012  1014  1015
    BG:  3
      3004  3005  3006  3007  3008  3009  3010  3011  3012  3013  3014  3015
      3016  3017  3018  3019  3020  3021  3022  3023  3024  3025  3026  3027
      3028  3029  3030  3031  3032  3033  3042  3043  3044  3045
    BG:  4
      4000  4001  4002  4003  4004  4005  4017  4018  4019  4020  4021  4022
      4023  4024  4025  4026  4027
    Tract:  308
    BG:  3
      3005  3006  3007  3008  3009  3010  3011  3012  3013  3014  3015  3016
      3017  3018  3019  3020  3021  3022  3023  3024  3030  3031  3032  3033
      3034  3035  3036  3037  3038  3039  3040  3041  3042
    Tract:  309.01
    Tract:  309.02
    BG:  1
    BG:  2
      2000  2001  2002  2003  2004  2005  2006  2007  2008  2009  2010  2011
      2012  2013  2014  2015  2016  2017  2018  2019  2023  2024  2025  2026
      2027  2028  2029
    BG:  3
    BG:  4
    Tract:  309.04
    Tract:  309.05
    BG:  1
    BG:  2
      2000  2001  2002  2003  2004  2005  2006  2007  2008  2009  2010  2011
      2012  2013  2014  2015
    Tract: 310.02
    BG:  1
     1000  1002
    BG:  2
      2000  2001  2002  2003  2004  2005  2006  2009  2010  2011
District 002
Cobb County
    Tract:  303.18
    Tract:  303.19
    Tract:  303.20
    Tract:  303.32
    BG:  2
      2008  2009  2010
    Tract:  303.33
    Tract:  303.34
    Tract:  303.36
    BG:  2
     2004
*1321
     BG: 3
     Tract: 303.37
     BG: 2
     Tract: 303.38
     BG: 1
     BG: 2
     BG: 3
      3000 3001 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012
     BG: 4
      4000 4001 4002 4003 4005 4006 4008 4009 4010 4011 4012 4013
      4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025
     Tract: 303.39
     Tract: 304.01
     Tract: 304.02
     Tract: 304.04
     BG: 1
      1000 1001 1002 1007 1009 1010 1011 1012 1013
     BG: 2
     BG: 3
     Tract: 304.05
     BG: 1
      1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011
      1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023
      1024 1025 1026 1027 1028 1030 1031 1032
     BG: 2
     Tract: 304.06
     BG: 2
      2000 2001 2002
     BG: 3
     BG: 4
     BG: 5
     Tract: 305.05
     BG: 1
      1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1012
     BG: 2
      2000 2001 2002 2003 2004 2007 2008 2009 2010 2011 2012 2013
      2014 2016 2017 2018 2019 2021 2022 2023 2024
     Tract: 308
     BG: 1
      1000 1001 1024 1025 1026
     BG: 2
      2000 2001 2002 2004 2010 2011
     Tract: 310.01
     BG: 2
      2018 2020 2030 2031 2033
     BG: 9
      9046
     Tract: 310.02
     BG: 1
      1016
     Tract: 310.04
     BG: 1
      1000 1001 1002
     Tract: 311.01
     Tract: 311.05
     BG: 1
      1000 1001 1002 1004 1005 1006 1007 1008 1009 1010 1011 1030
      1035 1036 1037 1038 1039 1040 1043 1044 1045 1047 1048 1049
      1050 1052 1054 1055 1058 1059 1060 1061
     Tract: 311.07
*1322
     BG: 2
     BG: 3
      3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011
      3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023
      3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3036 3037
      3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049
      3050 3051 3052 3053 3999
     BG: 4
      4000 4001 4002 4005 4006 4028 4029
     Tract: 311.08
     BG: 1
     BG: 2
      2000 2001 2002 2005 2006 2007 2008 2009 2010 2011 2012 2013
      2014 2015 2016 2017 2018 2019 2020 2021 2022
     BG: 3
      3000 3001 3002 3033 3034
     BG: 4
      4000 4001 4002 4003 4004 4007 4008 4009 4010 4011 4012 4013
      4014 4015 4016 4017 4018 4019
     Tract: 311.09
     BG: 1
      1000 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012
      1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024
      1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036
      1037 1038 1039 1040
     BG: 2
      2006
     Tract: 311.10
     Tract: 311.11
     Tract: 311.12
     Tract: 312.02
     BG: 3
      3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011
      3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023
      3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3997 3998
      3999
     BG: 4
     BG: 5
     BG: 6
      6000 6001 6002 6003 6004 6005 6006 6007 6008 6009 6010 6011
      6012 6013 6014 6015 6016 6017 6018 6019 6020 6021 6022 6025
      6026 6027 6028 6029 6030 6031 6032 6033 6034 6035 6036 6037
      6038 6039 6040 6041 6042 6043 6044 6045 6047 6999
     Tract: 312.03
     Tract: 312.04
     Tract: 313.02
     BG: 4
      4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4013
     Tract: 313.07
     BG: 1
      1001 1002 1003 1004
     BG: 3
      3000 3030 3032 3033
District 003
Cobb County
     Tract: 301.02
     BG: 1
       1000 1001 1002 1003 1054 1055 1056 1057
*1323
     Tract: 302.05
     BG: 1
      1002 1004 1005 1024 1025
     BG: 2
     Tract: 302.11
     BG: 1
      1000 1001 1011 1012
     Tract: 302.12
     Tract: 303.10
     Tract: 303.11
     Tract: 303.12
     Tract: 303.13
     Tract: 303.14
     Tract: 303.22
     Tract: 303.23
     Tract: 303.24
     Tract: 303.25
     Tract: 303.26
     Tract: 303.27
     Tract: 303.28
     Tract: 303.29
     Tract: 303.30
     Tract: 303.31
     Tract: 303.32
     BG: 1
     BG: 2
      2000 2001 2002 2003 2004 2005 2006 2007 2998 2999
     Tract: 303.35
     Tract: 303.36
     BG: 1
     BG: 2
      2000 2001 2002 2003 2005 2006 2007 2999
     Tract: 303.37
     BG: 1
     Tract: 304.05
     BG: 1
      1029
     Tract: 305.01
     BG: 1
     BG: 2
     BG: 3
     BG: 4
      4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011
      4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023
      4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035
      4036 4037 4038 4039 4040 4041 4042 4043 4044 4045 4046 4047
      4048 4049 4050 4051 4052 4053 4054 4055 4056 4057 4058 4059
      4062 4064 4066 4067 4076 4077 4078 4079 4080 4081 4082 4083
      4084 4085 4086
     Tract: 305.02
     Tract: 305.04
     Tract: 305.05
     BG: 1
      1010 1011 1013 1014 1015 1016 1017
     BG: 2
      2005 2006 2015 2020 2025 2026 2027 2028 2029 2030 2031 2032
      2033 2034 2035 2036 2037 2038
     Tract: 306
     BG: 1
      1000 1003 1005 1007 1008 1011
*1324
     BG: 5
      5000 5001 5002 5003 5004 5005 5015 5016 5017 5018 5019 5020
      5021 5022 5023 5024 5053 5056 5057 5997 5998 5999
     Tract: 307
     BG: 1
      1000 1001 1002 1003 1005 1013 1016 1017 1018 1019 1020 1021
      1022
     BG: 2
      2001
     BG: 4
      4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016
District 004
Cobb County
     Tract: 303.38
     BG: 3
      3002
     BG: 4
      4004 4007
     Tract: 304.04
     BG: 1
      1003 1004 1005 1006 1008
     Tract: 304.06
     BG: 1
     BG: 2
      2003
     Tract: 307
     BG: 2
      2000 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012
      2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024
     BG: 3
      3000 3001 3002 3003 3034 3035 3036 3037 3038 3039 3040 3041
     Tract: 308
     BG: 1
      1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013
      1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1027
     BG: 2
      2003 2005 2006 2007 2008 2009 2012 2013 2014 2015 2016 2017
      2018 2019
     BG: 3
      3000 3001 3002 3003 3004 3025 3026 3027 3028 3029 3043
     Tract: 309.02
     BG: 2
      2020 2021 2022
     Tract: 309.05
     BG: 2
      2016 2017
     BG: 3
     Tract: 310.01
     BG: 1
     BG: 2
      2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011
      2012 2013 2014 2015 2016 2017 2019 2021 2022 2023 2024 2025
      2026 2027 2028 2029 2032
     BG: 9
      9000 9001 9002 9003 9004 9005 9006 9007 9008 9009 9010 9011
      9012 9013 9014 9015 9016 9017 9018 9019 9020 9021 9022 9023
      9024 9025 9026 9027 9028 9029 9030 9031 9032 9033 9034 9035
      9036 9037 9038 9039 9040 9041 9042 9043 9044 9045 9047 9048
*1325
      9049 9050
     Tract: 310.02
     BG: 1
      1001 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013
      1014 1015 1017 1018 1019 1020 1021 1022 1023
     BG: 2
      2007 2008 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021
      2022 2023 2024 2025 2026 2027
     Tract: 310.04
     BG: 1
      1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014
      1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026
     BG: 2
     BG: 3
     Tract: 310.05
     Tract: 311.05
     BG: 1
      1003 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022
      1023 1024 1025 1026 1027 1028 1029 1031 1032 1033 1034 1041
      1042 1046 1051 1053 1056 1057
     BG: 2
     Tract: 311.06
     Tract: 311.07
     BG: 3
      3034 3035
     BG: 4
      4003 4004 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016
      4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4030
      4031 4032 4033 4034 4035 4036 4037 4038 4039 4040 4041 4042
      4043 4044 4045 4046 4047 4048 4999
     Tract: 311.08
     BG: 2
      2003 2004
     BG: 3
      3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014
      3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026
      3027 3028 3029 3030 3031 3032
     BG: 4
      4005 4006
     Tract: 311.09
     BG: 1
      1001
     BG: 2
      2000 2001 2002 2003 2004 2005
     Tract: 312.02
     BG: 3
      3024 3025 3026 3027 3028 3996
     BG: 6
      6023 6024 6046
     Tract: 313.02
     BG: 1
     BG: 2
     BG: 3
     BG: 4
      4000 4012 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023
      4024 4025 4026 4027 4028 4029 4030 4031 4032 4033
     BG: 5
     BG: 9
     Tract: 313.06
     Tract: 313.07
*1326
     BG: 1
      1000 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015
      1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027
     BG: 2
     BG: 3
      3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012
      3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024
      3025 3026 3027 3028 3029 3031
     Tract: 313.08
     Tract: 313.09
     Tract: 313.10
     Tract: 313.11
     Tract: 314.04
     Tract: 314.05
     Tract: 314.06
     Tract: 314.07
     Tract: 315.01
     Tract: 315.03
     Tract: 315.04
     Tract: 315.05
*1327 
*1328
  Plan Name: FEDCTCOBBSB    Plan Type:               User: staff          Administrator:
                                         %                 %     BLACK    TOTAL   %TOTAL   | HISP.OR
DISTRICT   POPULATION   DEVIATION   DEVIATION    BLACK   BLACK   COMBO    BLACK    BLACK   | LATINO   %HISP.
-------------------------------------------------------------------------------------------------------------
001          78,253        -176      -0.22%      4,954    6.33%    242    5,196     6.64%  |  2,772    3.54%
     VAP     53,936                              3,187    5.91%     84    3,271     6.06%  |  1,747    3.24%
002          78,349         -80      -0.10%     19,423   24.79%    653   20,076    25.62%  |  7,562    9.65%
     VAP     64,027                             14,159   22.11%    356   14,515    22.67%  |  5,398    8.43%
003          77,737        -692      -0.88%     29,078   37.41%    668   29,746    38.26%  |  6,048    7.78%
     VAP     55,584                             18,768   33.77%    300   19,068    34.30%  |  3,928    7.07%
004          79,716       1,287       1.64%      7,751    9.72%    443    8,194    10.28%  |  4,044    5.07%
     VAP     57,788                              5,249    9.08%    207    5,456     9.44%  |  2,730    4.72%
005          77,803        -626      -0.80%      3,971    5.10%    255    4,226     5.43%  |  2,146    2.76%
     VAP     54,947                              2,675    4.87%    115    2,790     5.08%  |  1,427    2.60%
006          79,704       1,275       1.63%      8,981   11.27%    453    9,434    11.84%  |  3,729    4.68%
     VAP     61,481                              6,579   10.70%    246    6,825    11.10%  |  2,690    4.38%
007          77,441        -988      -1.26%     22,745   29.37%    699   23,444    30.27%  | 10,716   13.84%
     VAP     55,992                             14,939   26.68%    315   15,254    27.24%  |  7,135   12.74%
-------------------------------------------------------------------------------------------------------------
Total Population:  549,003
Ideal Value:   78,429
Summary
Population Range:     77,441  to  79,716
Absolute Range:       -988    to   1,287
Absolute Overall Range:    2,275
Relative Range:      -1.26%  to  1.64%
Relative Overall Range:    2.90%
*1329
Plan Name: FEDCTCOBBSB   Plan Type: Local   User: Linda   Administrator: Cobb
Redistricting Plan Components Report
District 001
Cobb County
     Tract:  301.01
     Tract:  301.02
     BG: 1
      1018  1019  1020  1021  1022  1023  1024  1025  1026  1027  1028  1029
      1030  1031  1032  1033  1034  1041  1063  1064  1066  1067  1068  1073
      1074
     BG: 2
     Tract:  301.03
     BG: 1
     BG: 2
      2000  2001  2002  2003  2005  2006  2007  2008  2009  2010  2011  2012
      2013  2014  2015  2017  2020  2021  2022  2023  2024  2025  2026  2028
      2029
     BG: 3
     Tract:  302.05
     BG: 1
      1074  1075  1076  1077  1078  1079  1082  1083  1086  1087  1088  1089
     Tract:  302.08
     Tract:  302.09
     BG: 2
      2001  2002  2003  2004  2005  2006  2007  2008  2009  2010  2011  2012
      2013  2014  2015  2016  2017  2018  2019  2020  2021  2022  2023  2024
      2025  2026  2027  2999
     Tract:  302.11
     BG: 1
      1053  1073  1074  1076  1077  1078  1084  1085  1086  1087  1095  1096
      1097  1098  1099  1100
     BG: 3
      3030  3060  3061
     Tract:  302.13
     Tract:  302.14
     Tract:  302.15
     Tract:  302.16
     Tract:  302.17
     BG: 1
      1002  1003  1004  1005  1006  1007  1008  1009  1010  1011  1012  1013
      1014  1015  1016  1017  1018  1019  1020  1021  1022  1023  1024  1025
      1027  1028  1029  1030  1034  1049  1051  1052  1053  1054  1055  1056
      1057  1058  1059  1061  1063  1064  1065  1066  1067  1069  1070  1071
      1072  1075  1077  1078  1079  1080  1081  1082  1083  1085  1088  1089
      1090  1091  1092  1093  1094  1095  1096  1097  1098  1101  1105  1108
      1109  1111  1995  1996  1998  1999
     BG: 2
     BG: 3
     Tract:  306
     BG: 4
      4002  4003  4015  4016  4018  4021  4022
District 002
Cobb County
     Tract:  303.38
     BG: 4
      4000  4001  4002  4003  4004  4005  4006  4011  4012  4013  4014  4015
*1330
      4016  4017  4018  4019  4020  4021  4022  4023  4024  4025
     Tract:  303.39
     BG: 1
     Tract:  304.04
     BG: 1
      1003  1006  1009  1010  1012  1013
     BG: 2
      2004
     Tract:  304.06
     BG: 1
      1006  1008  1009  1010  1013
     Tract:  308
     BG: 2
      2013  2017  2019
     BG: 3
      3040  3041  3043
     Tract:  310.01
     BG: 2
      2018  2020  2030  2031  2033
     BG: 9
      9002  9003  9004  9005  9006  9008  9009  9010  9011  9012  9013  9014
      9015  9016  9017  9018  9019  9020  9021  9022  9023  9024  9026  9027
      9028  9029  9030  9031  9032  9033  9034  9035  9036  9037  9038  9039
      9040  9041  9042  9043  9044  9045  9046  9047  9048  9049  9050
     Tract:  310.02
     BG: 1
      1016
     Tract:  310.04
     BG: 1
      1000  1001  1002
     Tract:  311.01
     Tract:  311.05
     BG: 1
      1000  1001  1002  1004  1005  1006  1007  1008  1009  1010  1011  1016
      1017  1018  1019  1029  1030  1035  1036  1037  1038  1039  1040  1043
      1044  1045  1047  1048  1049  1050  1051  1052  1053  1054  1055  1058
      1060  1061
     BG: 2
      2014  2015  2016  2017  2018  2019  2020  2021  2022  2023  2024  2025
      2026  2027  2028  2029  2030  2031  2032  2033  2034  2035  2036
     Tract:  311.06
     BG: 4
      4020
     Tract:  311.07
     BG: 2
     BG: 3
     BG: 4
      4000  4001  4002  4003  4004  4005  4006  4007  4008  4009  4023  4024
      4025  4026  4027  4028  4029  4030  4031  4032  4033  4034  4035  4036
      4037  4038  4039  4040  4041  4042  4043  4044  4045
     Tract:  311.08
     Tract:  311.09
     BG: 1
      1000  1002  1003  1004  1005  1006  1007  1008  1009  1010  1011  1012
      1013  1014  1015  1016  1017  1018  1019  1020  1021  1022  1023  1024
      1025  1026  1027  1028  1029  1030  1031  1032  1033  1034  1035  1036
      1037  1038  1039  1040
     BG: 2
      2006
     Tract:  311.10
     Tract:  311.11
     Tract:  311.12
     Tract:  312.02
     Tract:  312.03
*1331
      Tract:  312.04
      Tract:  313.02
      BG: 4
       4000  4001  4002  4003  4004  4005  4006  4007  4008  4009  4010  4011
       4013  4014  4015  4016  4017  4018  4019  4020  4021  4022  4023  4024
       4025  4026  4027  4028  4029  4030  4031  4032  4033
      BG: 5
      Tract:  313.06
      BG: 1
       1019
      Tract:  313.07
      BG: 1
       1000  1001  1002  1003  1004  1006
      BG: 2
      BG: 3
District 003
Cobb County
     Tract:  313.02
     BG: 1
     BG: 2
     BG: 3
     BG: 4
      4012
     BG: 9
     Tract:  313.06
     BG: 1
      1000  1001  1002  1003  1004  1005  1006  1007  1008  1009  1010  1011
      1012  1013  1014  1015  1016  1017  1018  1020  1021  1022  1023  1024
      1025  1026
     BG: 2
     Tract:  313.07
     BG: 1
      1005  1007  1008  1009  1010  1011  1012  1013  1014  1015  1016  1017
      1018  1019  1020  1021  1022  1023  1024  1025  1026  1027
     Tract:  313.08
     Tract:  313.09
     Tract:  313.10
     Tract:  313.11
     Tract:  314.04
     Tract:  314.05
     BG: 2
      2018
     BG: 4
     Tract:  314.06
     Tract:  314.07
     Tract:  315.01
     Tract:  315.03
     BG: 2
      2018  2019
     Tract:  315.04
     BG: 1
      1007  1009  1010  1011  1013  1014  1999
     BG: 2
      2000  2001  2002  2003  2004  2005  2006  2007  2008  2009  2010  2011
      2012  2013  2014  2015  2016  2017  2018  2019  2020  2021  2022  2023
      2024  2025  2026  2027  2028  2030  2031  2033  2034  2035  2036  2037
      2038
     BG: 3
      3000  3001  3002  3003  3004  3005  3006  3007  3008  3009  3010  3011
      3012  3013  3014  3015  3016  3017  3018  3019  3020  3021  3022  3023
      3024  3027  3029  3031  3032  3033
     BG: 4
*1332
    Tract:  315.05
District  004
Cobb County
    Tract:  301.02
    BG: 1
     1000  1001  1002  1003  1004  1005  1006  1007  1008  1009  1010  1011
     1012  1013  1014  1015  1016  1017  1035  1036  1037  1038  1039  1040
     1042  1043  1044  1045  1046  1047  1048  1049  1050  1051  1052  1053
     1054  1055  1056  1057  1058  1059  1060  1061  1062  1065  1069  1070
     1071  1072  1999
    Tract:   301.03
    BG: 2
     2004  2016  2018  2019  2027
    Tract:  302.05
    BG: 1
     1000  1001  1002  1003  1004  1005  1006  1007  1008  1009  1010  1011
     1012  1013  1014  1015  1016  1017  1018  1019  1020  1021  1022  1023
     1024  1025  1026  1027  1028  1029  1030  1031  1032  1033  1034  1035
     1036  1037  1038  1039  1040  1041  1042  1043  1044  1045  1046  1047
     1048  1049  1050  1051  1052  1053  1054  1055  1056  1057  1058  1059
     1060  1061  1062  1063  1064  1065  1066  1067  1068  1069  1070  1071
     1072  1073  1080  1081  1084  1085  1090  1091  1092  1093  1998  1999
    BG: 2
    Tract:  302.11
    BG: 1
     1000  1001  1002  1003  1004  1005  1006  1007  1008  1009  1010  1011
     1012  1013  1014  1015  1016  1017  1018  1019  1020  1021  1022  1023
     1024  1025  1026  1027  1028  1029  1030  1031  1032  1033  1034  1035
     1036  1037  1038  1039  1040  1041  1042  1043  1044  1045  1046  1047
     1048  1049  1050  1051  1052  1054  1055  1056  1057  1058  1059  1060
     1061  1062  1063  1064  1065  1066  1067  1068  1069  1070  1071  1072
     1075  1079  1080  1081  1082  1083  1088  1089  1090  1091  1092  1093
     1094
    BG: 2
    BG: 3
     3000  3001  3002  3003  3004  3005  3006  3007  3008  3009  3010  3011
     3012  3013  3014  3015  3016  3017  3018  3019  3020  3021  3022  3023
     3024  3025  3026  3027  3028  3029  3031  3032  3033  3034  3035  3036
     3037  3038  3039  3040  3041  3042  3043  3044  3045  3046  3047  3048
     3049  3050  3051  3052  3053  3054  3055  3056  3057  3058  3059  3062
     3063  3064  3065
    Tract:  302.12
    Tract:  302.17
    BG: 1
     1000  1001  1026  1031  1032  1033  1035  1036  1037  1038  1039  1040
     1041  1042  1043  1044  1045  1046  1047  1048  1050  1060  1062
    Tract:  303.10
    Tract:  303.11
    BG: 1
     1000  1001  1002  1003  1004  1009  1010  1011  1012  1013  1014  1015
     1016  1017  1018  1019  1020  1021  1022  1023  1999
    BG: 2
    BG: 3
    BG: 4
    Tract:  303.12
    BG: 1
     1002
    BG: 3
    BG: 4
     4000  4001  4002  4003  4004  4005  4006  4007  4008  4009  4010  4011
     4012
    Tract:  303.13
*1333
     Tract: 303.14
     BG: 1
      1006 1007 1016 1017 1018 1019 1020 1021 1022
     BG: 2
     Tract: 303.24
     Tract: 305.01
     BG: 3
      3027 3029 3031 3032 3033
     BG: 4
      4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011
      4012 4053 4054 4055 4056 4060 4061 4063 4065 4068 4069 4070
      4073 4074 4075
     Tract: 306
     BG: 1
      1001 1002 1004 1006 1009 1010 1013 1014 1015 1017 1019 1021
      1024 1025 1028 1029 1030 1031 1032 1033 1034 1035 1036 1038
      1039 1040 1043 1044 1053 1060 1061 1063
     BG: 2
      2005 2006 2007 2008 2009 2010 2011 2012 2013 2017 2019 2020
      2023 2028 2034
     BG: 4
      4000 4001 4009 4010 4011 4012
     BG: 5
      5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011
      5014 5015 5016 5024 5025 5027 5029 5030 5031 5032 5033 5035
      5039 5040 5042 5043 5044 5045 5046 5047 5048 5049 5050 5054
      5055 5056 5057 5997 5998 5999
     Tract: 307
     BG: 1
      1004
District 005
Cobb County
     Tract: 303.11
     BG: 1
      1005 1006 1007 1008 1024 1025
     Tract: 303.12
     BG: 1
      1000 1001 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012
      1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024
      1025 1026 1027 1028 1029 1030 1031 1032 1033
     BG: 2
     BG: 4
      4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023
     BG: 5
     Tract: 303.14
     BG: 1
      1000 1001 1002 1003 1004 1005 1008 1009 1010 1011 1012 1013
      1014 1015
     BG: 3
     Tract: 303.22
     Tract: 303.23
     Tract: 303.25
     Tract: 303.26
     Tract: 303.27
     Tract: 303.28
     Tract: 303.29
     BG: 1
     BG: 2
      2000 2001 2002 2003 2004 2005 2007 2008 2013 2014
     Tract: 303.30
     BG: 1
     BG: 2
*1334
     Tract: 303.31
     Tract: 303.35
     Tract: 303.36
     BG: 1
     Tract: 305.01
     BG: 1
     BG: 2
      2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011
      2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2024 2025
      2028 2030 2031 2035
     BG: 3
      3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011
      3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023
      3024 3025 3026 3028 3030
     BG: 4
      4018 4019 4020 4022 4024 4026 4030 4031 4034 4035 4036 4037
      4039 4040 4043 4044 4047 4048 4049 4051 4059 4079 4080 4082
      4085 4086
     Tract: 305.02
     BG: 1
      1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011
      1012 1013 1014 1015 1023
     BG: 2
      2000 2007 2008 2011 2012 2015 2019 2053 2054 2055 2056 2057
      2058 2059
     BG: 3
District 006
Cobb County
     Tract: 303.18
     Tract: 303.19
     Tract: 303.20
     Tract: 303.29
     BG: 2
      2006 2009 2010 2011 2012 2999
     Tract: 303.30
     BG: 3
     Tract: 303.32
     Tract: 303.33
     Tract: 303.34
     Tract: 303.36
     BG: 2
     BG: 3
     Tract: 303.37
     Tract: 303.38
     BG: 1
     BG: 2
     BG: 3
      3000 3001 3003 3004 3005 3006 3007 3008 3009 3010 3011
     BG: 4
      4008 4009 4010
     Tract: 303.39
     BG: 2
     Tract: 304.01
     BG: 1
     BG: 2
     BG: 3
      3000 3001 3002 3003 3007 3008 3009 3010 3012 3014 3015 3016
      3017 3018 3019 3021 3022 3023 3024 3025 3026 3027 3028 3029
      3030 3031
     Tract: 304.02
     BG: 1
     BG: 2
*1335
     BG: 3
      3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011
      3014 3015 3016 3017 3018 3019 3020 3021 3022
     BG: 4
     Tract: 304.05
     BG: 1
      1001 1002 1003 1004 1005 1008 1009 1010 1012 1013 1014 1023
     BG: 2
      2000 2001 2002 2003 2004 2006 2010 2013 2014 2016 2017 2018
      2022 2023 2025 2028 2029 2032 2033 2034 2035 2036 2037 2038
      2039 2040 2041 2042 2043 2045 2046 2047
     Tract: 304.06
     BG: 1
      1001
     BG: 2
      2001 2002
     BG: 3
      3000 3001 3002 3003 3004 3005 3008 3009
     BG: 4
      4001 4002
     BG: 5
      5000 5002 5003 5004 5005 5007 5008
     Tract: 305.02
     BG: 1
      1019
     BG: 2
      2013 2014 2017 2022 2023 2024 2026 2027 2028 2029 2033 2034
      2035 2036 2050 2051 2052
     Tract: 305.04
     BG: 2
      2003 2004 2007 2008 2009 2010 2011 2012 2013 2016 2017
     BG: 3
      3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011
      3014 3015 3016 3018 3019 3020 3024 3025
     Tract: 305.05
     BG: 1
      1000 1001 1002 1003 1004 1005 1006 1009
     BG: 2
      2001 2002 2003 2007 2008 2009 2010 2011 2012 2013 2014 2016
      2017 2018 2019 2022 2023 2024
District 007
Cobb County
     Tract: 302.09
     BG: 1
     BG: 2
      2000
     Tract: 302.10
     Tract: 308
     BG: 3
      3042
     Tract: 309.01
     BG: 1
      1005 1006 1007
     BG: 2
      2001 2004 2005 2006 2007 2008 2009 2010 2011 2023 2024 2025
      2027 2028 2030 2031 2999
     BG: 3
      3003 3004 3005 3006
     BG: 4
      4004 4006 4007 4011 4014
     Tract: 309.02
     BG: 1
*1336
      1024
     BG: 2
      2000 2004 2005 2006 2010 2011 2012 2015 2016 2017 2018 2019
      2020 2021 2022 2023 2025 2026 2027 2028 2029
     Tract: 309.04
     BG: 1
      1006 1007 1009 1012 1013
     BG: 2
      2000 2006 2010 2012 2013
     BG: 3
      3003 3006 3007 3008
     BG: 4
      4001 4002 4003 4004 4005 4006 4007 4008 4009 4012
     Tract: 309.05
     BG: 1
      1000 1003 1004 1005 1006 1007 1008 1009 1010 1011
     BG: 2
     BG: 3
     Tract: 310.01
     BG: 1
     BG: 2
      2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011
      2012 2013 2014 2015 2016 2017 2019 2021 2022 2023 2024 2025
      2026 2027 2028 2029 2032
     Tract: 310.02
     BG: 1
      1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011
      1012 1013 1014 1015 1017 1018 1019 1020 1021 1022 1023
     BG: 2
      2000 2002 2004 2005 2007 2008 2009 2010 2011 2012 2013 2014
      2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026
      2027
     Tract: 310.04
     BG: 1
      1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014
      1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026
     BG: 2
     BG: 3
     Tract: 310.05
     Tract: 311.05
     BG: 1
      1003 1012 1013 1014 1015 1020 1021 1022 1023 1024 1025 1026
      1027 1028 1031 1032 1033 1034 1041 1042 1046 1056 1057 1059
     BG: 2
      2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011
      2012 2013 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046
     Tract: 311.06
     BG: 4
      4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011
      4012 4013 4014 4015 4016 4017 4018 4019 4021 4022 4023 4024
      4025 4026 4027 4028 4029 4030 4031 4032 4999
     BG: 5
     Tract: 311.07
     BG: 4
      4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021
      4022 4046 4047 4048 4999
     Tract: 314.07
     BG: 1
     BG: 2
      2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011
      2012 2013 2014 2015 2016 2017 2019 2020 2021
     BG: 3
     Tract: 315.03
     BG: 1
*1337
     BG: 2
      2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011
      2012 2013 2014 2015 2016 2017 2020 2999
     BG: 3
     Tract: 315.04
     BG: 1
      1000 1001 1002 1003 1004 1005 1006 1008 1012
     BG: 2
      2029 2032
     BG: 3
      3025 3026 3028 3030
NOTES
[1]  The Democratic Party of Georgia has also moved to appear as an amicus curiae, which motion the Court orally granted. The Democratic Party echoes the arguments made by the intervenors in both actions and is represented by the same counsel.
[2]  The Court also considered, and ultimately adopted, to a large extent, an alternate suggestion made at the hearing by counsel for the intervenors with regard to the redistricting of Commission District 4.
[3]  The Court hereinafter uses the term "intervenors" throughout the rest of this Order to refer to the intervenors and putative intervenors. The Court will rule on the latter's Motion to Intervene in its forthcoming order.
[4]  All parties agreed to the Court's appointment of Ms. Meggers as its technical expert in assisting with the drafting of the Court's plan.
[5]  The defendant Board of Elections initially insisted that this Court must release any interim plan by May 31, 2002 in order for the Board of Elections to make the necessary adjustments to districts prior to the beginning of the qualifying period. When this Court expressed a concern at the May 24th hearing that it might not be able to make such a deadline, the defendant indicated that the last conceivable date for the order to be issued in time for qualifying would be June 7, 2002, but that, for obvious reasons, an earlier release of the order was desirable. Accordingly, the Court has endeavored to release its interim plan by the requested date.

Moreover, the Court is sympathetic to the time constraints facing the defendant Board of Elections. Indeed, the parties and intervenors agree that Cobb County finds itself in this extremely difficult position not out of any failing on its partafter all, Cobb County and its local delegations completed their redistricting plans, as they were supposed to do. Instead, the Court, the parties, and the taxpayers of Cobb County have been placed in this untenable situation because the State Senate decided to shirk its responsibilities.